127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Luz Eslava DINONDON, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70660.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1997.**Decided Oct. 14, 1997.

Petition for Review of the Decision of the Board of Immigration Appeals, No. Ani-fkk-hlm.
Before:  O'SCANNLAIN, FERNANDEZ, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Dinondon, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals' ("BIA") dismissal of her appeal from an Immigration Judge's ("IJ") decision denying asylum and withholding of deportation.  Dinondon contends that she fears persecution from a Communist organization known as the New People's Army ("NPA").  We review the BIAs decision for "substantial evidence."  Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.1996).


3
Dinondon claims that she qualifies for asylum on the basis of a well-founded fear of persecution on account of her political opinion.  The "well-founded fear" standard contains both subjective and objective components, see id. at 1394, only the first of which Dinondon has satisfied.  As the record shows, the NPA has little interest in Dinondon:  it has never harmed, threatened, or even approached her.  The most that the NPA did was extort a portion of her tenant's rice crop, and there is no evidence that the NPA knew that the rice crop belonged to Dinondon.  Moreover, Dinondon has failed to establish that any persecution would be on account of her political opinion, as opposed to the NPA's political opinion.


4
Because Dinondon has failed to present compelling evidence of a well-founded fear of persecution, it necessarily follows that she has not presented enough evidence to meet the higher burden of a "clear probability of persecution" that is required for withholding deportation.  Id. at 1396.


5
The petition for review is DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3